Citation Nr: 1431687	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  12-14 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a higher percentage of eligibility under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill Program).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from October 1998 to August 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.  The documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2011 the Veteran requested a Travel Board hearing regarding the issue of entitlement to a higher percentage of eligibility under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill Program).  He has not had a hearing on this issue and should be afforded the opportunity to have such a hearing.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to have the Veteran scheduled for a hearing at the local office before a Veterans Law Judge on the issue of entitlement to a higher percentage of eligibility under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill Program).  The Veteran should be notified of the date and time of the scheduled hearing.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



